UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2414


ADAM J. CIRALSKY,

                Plaintiff – Appellant,

          v.

GEORGE J. TENET, individually and in his capacity as
Director of Central Intelligence; LOUIS JOSEPH FREEH, in
his capacity as Director of the Federal Bureau of
Investigation; ROBERT MCNAMARA, JR., individually and in
his capacity as the General Counsel Central Intelligence
Agency; JOHN DOE, individually and in his capacity as the
Chief, Counterintelligence Center, CIA; EDWARD CURRAN,
individually    and    in    his    capacity   as    Chief,
Counterintelligence Group, CIA; JOHN LEWIS, individually
and in his capacity as Assistant Director of the Federal
Bureau of Investigation; RICHARD CALDER, individually and
in his capacity as Deputy Director for Administration, CIA;
DAWN EILENBERGER, individually and in her capacity as the
Principal Deputy General Counsel, CIA; KATHLEEN MCGINN,
individually and in her capacity as Complaints Attorney,
Office of Equal Employment Opportunity, CIA,

                Defendants – Appellees,

          and

CENTRAL    INTELLIGENCE       AGENCY;    FEDERAL     BUREAU   OF
INVESTIGATION,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00911-LMB-JFA)
Submitted:   August 15, 2011          Decided:   December 20, 2011


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard L. Swick, David H. Shapiro, Ellen K. Renaud, SWICK &
SHAPIRO, P.C., Washington, D.C., for Appellant. Tony West,
Assistant Attorney General, Neil H. MacBride, United States
Attorney, R. Joseph Sher, Assistant United States Attorney,
Douglas N. Letter, Dana Kaersvang, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Adam J. Ciralsky appeals the district court’s judgment

dismissing his complaint alleging various causes of action under

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), for violations of his constitutional rights

and violations of 42 U.S.C. § 1985 (2006).           All of Ciralsky’s

claims arise from the revocation of his security clearance and

his    subsequent    termination    from   federal   employment.         The

district    court    dismissed   Ciralsky’s    complaint    for   lack    of

subject matter jurisdiction, for failure to state a claim, based

on qualified immunity, and as barred by the applicable statute

of    limitations.     Having    thoroughly   reviewed   the   record,    we

conclude that the district court did not err.              Accordingly, we

affirm the district court’s judgment.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                     3